Los lieclios están expresados en la opinión.
El Juez Asociado Sr. Aldret,
emitió la opinión del tribunal.
Elvira Virella Tong tramitó un expediente posesorio de un solar de 17 metros 55 centímetros de frente por 19 metros 22 centímetros de fondo, radicado en la calle de Alfonso Doce del poblado de la Playa en el barrio de Punta de Santiago del Municipio de Humacao y manifestó eii la moción inicial que lo adquirió por compra siendo casada con Demetrio Ga-rófalo y que las contribuciones a él correspondientes están comprendidas en una planilla de otros solares y casas a nom-bre de su esposo. De una certificación que acompañó librada por el -Tesorero de Puerto Rico, aparece que Demetrio Ga-*758roíalo es contribuyente por una finca de tres cnerdas sesenta y dos céntimos radicada en el barrio de Punta de Santiago de Hnmacao.
Declarada por la corte justificada la posesión y ordenada su inscripción en el registro de la propiedad el ■ registrador la denegó cuando se le presentó con tal fin el expediente original por el solo fundamento de que no se ha justificado que la promovente del expediente pague contribuciones a título de dueña, pues de la certificación que presentó sólo resulta que Demetrio Garófalo aparece como contribuyente por una finca mayor y citó el artículo 391 de la Ley Hipotecaria y resoluciones de la Dirección General de los Registros de' Es-paña.
Contra la negativa de inscripción interpuso Elvira Virella este recurso gubernativo para que la revoquemos y ordene-mos la inscripción solicitada.
Si bien el artículo 391 citado dispone en su regla cuarta que en los expedientes posesorios habrá de1 acreditarse que el interesado paga contribución a título de dueño, entende-mos que toda vez que el solar en cuestión fué comprado es-tando casada la peticionaria con Demetrio Garófalo, por lo que ha de reputarse ese solar como bien ganancial, las con-tribuciones que por él pague el marido, que es el administra-dor de la sociedad conyugal, han de estimarse como .pagadas también por su consorte y por tanto que con el documento presentado puede justificarse el pago de contribuciones por la esposa.
Si no se demostró en el expediente que el solar en cues-tión está comprendido dentro de la finca de trece cuerdas y centavos por la que paga contribución Garófalo, como expone el registrador en su alegato, es cuestión que no puede ser ob-jeto de su investigación y calificación, porque habiendo el juez déclarado justificada la posesión y siendo el pago de la contribución uno de los requisitos para que la declaración pueda ser hecha, sería entrar a calificar la exactitud de los fundamentos de la resolución judicial para lo que no está *759autorizado el registrador según liemos declarado en los casos de Ramírez v. El Registrador, 16 D. P. R. 348; Fernández v. El Registrador, 17 D. P. R. 1061; Crehore v. El Registrador, 22 D. P. R. 640.
Por las razones expuestas la nota recurrida debe ser re-vocada y ordenarse la inscripción del expediente.

Revocada la nota recurrida y ordenada la ins-cripción del expediente posesorio de que se trata.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.